Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1 and their respective dependents is/are allowed.
The prior art fails to disclose wherein the part of the frame includes information regarding a time required to receive the frame and  the determining of the delay period comprises: calculating, by the controller, a reception completion time point of the frame; and determining, by the controller, whether to delay the switching time point from the first interval to the second interval by comparing the reception completion time point of the frame with the preconfigured switching time point.

Claim(s) 7 and their respective dependents is/are allowed.
The prior art fails to disclose switching to a second interval; switching, by the controller, from the second interval to a third interval; and resuming, by the controller, the stopped backoff counter to perform the random backoff operation during the third interval.

Claim(s) 14 and their respective dependents is/are allowed.
The prior art fails to disclose determining, by the controller, a channel access parameter based on the first time; and accessing, by the controller, the second channel interval based on the channel access parameter and wherein the channel access parameter includes at least one of a starting time of channel access and a contention window value, and the starting time of channel access is proportional to the first time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411